UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00032 American Funds Fundamental Investors (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments Fundamental InvestorsSM Investment portfolio March 31, 2011 unaudited Common stocks — 94.72% Shares Value ENERGY — 14.42% Suncor Energy Inc. $ Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) Occidental Petroleum Corp. Tenaris SA (ADR) ConocoPhillips Chevron Corp. Baker Hughes Inc. FMC Technologies, Inc.1 Schlumberger Ltd. Denbury Resources Inc.1 Crescent Point Energy Corp. Hess Corp. Subsea 7 SA Concho Resources Inc.1 Talisman Energy Inc. Murphy Oil Corp. CONSOL Energy Inc. Imperial Oil Ltd. Cenovus Energy Inc. TOTAL SA Oceaneering International, Inc.1 Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Noble Energy, Inc. Apache Corp. INFORMATION TECHNOLOGY — 13.21% Microsoft Corp. Texas Instruments Inc. Google Inc., Class A1 Apple Inc.1 EMC Corp.1 Oracle Corp. Corning Inc. Intuit Inc.1 First Solar, Inc.1 Maxim Integrated Products, Inc. Yahoo! Inc.1 Avago Technologies Ltd. FLIR Systems, Inc. Microchip Technology Inc. Fidelity National Information Services, Inc. Xilinx, Inc. Analog Devices, Inc. Lender Processing Services, Inc. TE Connectivity Ltd. Visa Inc., Class A Automatic Data Processing, Inc. Linear Technology Corp. KLA-Tencor Corp. ASML Holding NV1 INDUSTRIALS — 12.79% Union Pacific Corp. Schneider Electric SA Lockheed Martin Corp. Parker Hannifin Corp. General Electric Co. Deere & Co. Boeing Co. CSX Corp. Northrop Grumman Corp. Vallourec SA European Aeronautic Defence and Space Co. EADS NV1 Ingersoll-Rand PLC Joy Global Inc. Waste Management, Inc. Fastenal Co. Honeywell International Inc. Dun & Bradstreet Corp. Precision Castparts Corp. Rockwell Automation FedEx Corp. Caterpillar Inc. MTU Aero Engines Holding AG Stericycle, Inc.1 General Dynamics Corp. United Technologies Corp. Grafton Group PLC, units2 Tyco International Ltd. DCC PLC Ryanair Holdings PLC (ADR) PACCAR Inc FINANCIALS — 11.75% Wells Fargo & Co. U.S. Bancorp American Express Co. Citigroup Inc.1 JPMorgan Chase & Co. ACE Ltd. Marsh & McLennan Companies, Inc. Bank of America Corp. Moody’s Corp. Aon Corp. Weyerhaeuser Co. SunTrust Banks, Inc. HCP, Inc. Industrial and Commercial Bank of China Ltd., Class H Digital Realty Trust, Inc. PNC Financial Services Group, Inc. XL Group PLC AMP Ltd. New York Community Bancorp, Inc. Goldman Sachs Group, Inc. Jefferies Group, Inc. HSBC Holdings PLC (ADR) United Overseas Bank Ltd. Cincinnati Financial Corp. Travelers Companies, Inc. Agricultural Bank of China, Class H1 CapitalSource Inc. Canadian Western Bank Synovus Financial Corp. Hospitality Properties Trust CONSUMER DISCRETIONARY— 10.51% Home Depot, Inc. Walt Disney Co. Amazon.com, Inc.1 Starbucks Corp. Virgin Media Inc. Comcast Corp., Class A Time Warner Inc. McDonald’s Corp. Intercontinental Hotels Group PLC General Motors Co.1 Johnson Controls, Inc. Industria de Diseño Textil, SA Vivendi SA Macy’s, Inc. Shaw Communications Inc., Class B, nonvoting Lowe’s Companies, Inc. Marriott International, Inc., Class A McGraw-Hill Companies, Inc. Expedia, Inc. Chipotle Mexican Grill, Inc.1 Penn National Gaming, Inc.1 Strayer Education, Inc. CarMax, Inc.1 HEALTH CARE — 8.83% Merck & Co., Inc. Bristol-Myers Squibb Co. Baxter International Inc. Roche Holding AG Pfizer Inc Novartis AG Hospira, Inc.1 Shire Ltd. (ADR) Gilead Sciences, Inc.1 Stryker Corp. AstraZeneca PLC (United Kingdom) Cardinal Health, Inc. Johnson & Johnson Vertex Pharmaceuticals Inc.1 Laboratory Corporation of America Holdings1 Aetna Inc. Medco Health Solutions, Inc.1 Medtronic, Inc. MATERIALS — 8.16% Syngenta AG Dow Chemical Co. Potash Corp. of Saskatchewan Inc. Cliffs Natural Resources Inc. Rio Tinto PLC E.I. du Pont de Nemours and Co. FMC Corp. PPG Industries, Inc. Ecolab Inc. CRH PLC Alcoa Inc. Newmont Mining Corp. Orica Ltd. MeadWestvaco Corp. HudBay Minerals Inc. Sigma-Aldrich Corp. Mosaic Co. Praxair, Inc. Nucor Corp. Steel Dynamics, Inc. Monsanto Co. CONSUMER STAPLES — 5.00% Philip Morris International Inc. Altria Group, Inc. Costco Wholesale Corp. CVS/Caremark Corp. H.J. Heinz Co. Procter & Gamble Co. British American Tobacco PLC Unilever NV, depository receipts Coca-Cola Amatil Ltd. Diageo PLC Tingyi (Cayman Islands) Holding Corp. PepsiCo, Inc. Avon Products, Inc. C&C Group PLC UTILITIES — 3.08% GDF SUEZ PG&E Corp. Edison International American Water Works Co., Inc. Exelon Corp. National Grid PLC NV Energy, Inc. Dominion Resources, Inc. PPL Corp. Electricité de France SA Duke Energy Corp. NextEra Energy, Inc. SUEZ Environnement Co. Xcel Energy Inc. TELECOMMUNICATION SERVICES — 2.99% Verizon Communications Inc. SOFTBANK CORP. Portugal Telecom, SGPS, SA AT&T Inc. Vodafone Group PLC China Telecom Corp. Ltd., Class H Telekom Austria AG, non-registered shares Frontier Communications Corp., Class B MISCELLANEOUS — 4.00% Other common stocks in initial period of acquisition Total common stocks (cost: $37,942,459,000) Principal amount Convertible securities — 0.03% ) INDUSTRIALS — 0.03% United Continental Holdings, Inc. 4.50% convertible debentures 2015 $ Total convertible securities (cost: $12,275,000) Bonds & notes — 0.01% MORTGAGE-BACKED OBLIGATIONS3 — 0.01% ChaseFlex Trust, Series 2007-2, Class A-1, 0.53% 20374 Total bonds & notes (cost: $5,933,000) Principal amount Value Short-term securities — 5.00% ) ) U.S. Treasury Bills 0.138%–0.258% due 4/14/2011–1/12/2012 $ $ Freddie Mac 0.125%–0.24% due 4/11–10/4/2011 Straight-A Funding LLC 0.25% due 4/5–5/17/20115 Coca-Cola Co. 0.21%–0.25% due 4/4–7/12/20115 NetJets Inc. 0.20% due 4/21–5/2/20115 Jupiter Securitization Co., LLC 0.21%–0.26% due 4/15–4/25/20115 JPMorgan Chase & Co. 0.23% due 6/21/2011 Fannie Mae 0.20%–0.281% due 4/1–10/3/2011 Federal Home Loan Bank 0.125%–0.16% due 4/8–6/17/2011 Johnson & Johnson 0.16%–0.23% due 4/5–5/19/20115 General Electric Capital Services, Inc. 0.23% due 6/14/2011 General Electric Capital Corp. 0.11% due 4/1/2011 Private Export Funding Corp. 0.20% due 4/5/20115 Medtronic Inc. 0.20% due 4/8/20115 Variable Funding Capital Company LLC 0.19% due 4/28/20115 Campbell Soup Co. 0.20% due 5/6/20115 Abbott Laboratories 0.18% due 4/5/20115 Total short-term securities (cost: $2,675,974,000) Total investment securities (cost: $40,636,641,000) Other assets less liabilities Net assets $ “Miscellaneous” securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2The fund owns 5% or more of the outstanding voting shares of this company. See the table below for additional information. 3Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 4Coupon rate may change periodically. 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified intitutional buyers.The total value of all such securities was $835,776,000, which represented 1.56% of the net assets of the fund. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares.Further details on these holdings and related transactions during the three months ended March 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income (000 ) Value of affiliates at 3/31/2011 (000 ) Grafton Group PLC, units — — $ $ Strayer Education, Inc.* — — $ $ *Unaffiliated issuer at March 31, 2011. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs") Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of March 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $
